      Case 5:20-cv-00031 Document 12 Filed on 05/20/20 in TXSD Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 5:20-CV-031
                                       §
 982.6894 ACRES OF LAND, MORE OR       §
 LESS, SITUATE IN WEBB COUNTY,         §
 STATE OF TEXAS; AND CITY OF           §
 LAREDO                                §
                                       §
                    Defendants.        §
______________________________________________________________________________

  UNITED STATES OF AMERICA’S REPLY TO CITY OF LAREDO’S OPPOSITION
      TO PLAINTIFF’S MOTION FOR ORDER OF IMMEDIATE POSSESSION
______________________________________________________________________________

       The United States of America (hereinafter “United States”) files this reply to address the

City of Laredo’s Opposition to the Motion for Order of Immediate Possession filed by the United

States requiring all defendants to this action and all persons in possession or control of the property

described in the Complaint and Declaration of Taking to immediately surrender possession of the

condemned estate to the United States.

       1.      The United States filed its Opposed Motion for Order of Immediate Possession on

April 8, 2020 requesting the Court to enter an Order of Immediate Possession on an expedited

basis (Docket No. 8). On May 4, 2020, the City of Laredo (hereinafter “City”) filed its Response

in Opposition to the Motion for Possession filed by the United States arguing that the United States

lacks the authority to acquire the estate it seeks to acquire in this matter (Docket No. 11). The

United States seeks a 12 month access easement across lands owned by the City in order to conduct

surveying, testing and other investigatory work needed to plan for the construction of specifically




                                              Page 1 of 4
      Case 5:20-cv-00031 Document 12 Filed on 05/20/20 in TXSD Page 2 of 4



designated infrastructure along the United States/Mexico border (Schedules B and E, Docket No.

2).

       2.      The City challenges the authority of the United States as stated in Schedule A of

the Declaration of Taking (see Docket No. 11 generally), however, the Consolidated

Appropriations Act of 2018 provided U.S. Customs and Border Protection (CBP) with, among

other appropriations, $38,000,000 for border barrier planning and design.              Consolidated

Appropriations Act, 2018, Pub. L. 115-141, div. F, tit. II, 132 Stat. 348, 607 (2018) (“2018 DHS

Appropriations Act”); see also Paragraph 4, Declaration of Loren Flossman attached as Exhibit 1

(“Flossman Declaration”). Schedule A of the Declaration of Taking identifies the 2018 DHS

Appropriations Act as the authority providing funds for the acquisition of the estate sought by the

United States in this case. (Schedule A, Docket No. 2.) Further, the uses stated in Schedule B of

the Declaration of Taking are surveys, testing and other investigatory work to be used to plan for

construction of different types of specified infrastructure. (Schedule B, Docket No. 2). Thus, in

the 2018 DHS Appropriations Act, funds have been appropriated and made available to the United

States for “border barrier planning and design” and are being duly used by the United States for

the taking of this estate to permit surveys, testing, and other investigatory work needed to plan and

design border barrier infrastructure.

       3.      The City mistakenly argues that the United States seeks to build infrastructure

through the Declaration of Taking filed in this case (Docket No. 11 at 10 (“the 2018 DHS

Appropriations Act did not appropriate any funds for the construction of new border fencing in the

Laredo Sector, which is the “Public Purpose” for which the Government claims it is entitled to

take the City of Laredo’s property”)). However, the City is factually incorrect and its argument is

misplaced. The public purpose for the temporary, limited real estate interest taken in this case is




                                             Page 2 of 4
      Case 5:20-cv-00031 Document 12 Filed on 05/20/20 in TXSD Page 3 of 4



planning and design for border barrier and related infrastructure—not construction of border

barrier. While the 2018 DHS Appropriations Act provides certain amounts of funding for border

barrier construction in specified geographic areas (e.g., section 230(a)(1) provides $251M for

secondary fencing in San Diego Sector; section 230(a)(2) provides $445M for pedestrian levee

fencing in the Rio Grande Valley Sector; section 230(a)(3) provides $196M for pedestrian fencing

in the Rio Grande Valley Sector) it also provides $38M for border barrier planning and design

without any geographic restrictions in section 230(a)(5). The authorized source of government

funding for the real estate interest taken in this case is precisely the $38M that Congress

appropriated for “border barrier planning and design.” Flossman Declaration at 4. The necessary

survey and other investigatory work will allow the United States to determine whether, where, and

to what extent border barrier infrastructure may be constructed or installed on the subject property.

       4.      To the extent that the City seeks to challenge the authority of the United States to

carry out construction of border barrier on the subject lands, such a challenge is premature and

not germane to the temporary, limited real estate interest that is the subject of the taking in this

case. Should the United States determine, after planning and design work has been completed,

that the Government requires an additional, permanent real estate interest in any part of the subject

lands for the public purpose of border barrier construction, it will seek to acquire such interest

using a lawful source of appropriated funding from Congress. However, at this time and in this

case, the United States has not sought to acquire any real estate interest in the subject lands for the

purpose of border barrier construction; the United States is acquiring only a temporary, limited

real estate interest to carry out planning and design activities using funds that Congress duly

appropriated for this purpose.




                                              Page 3 of 4
      Case 5:20-cv-00031 Document 12 Filed on 05/20/20 in TXSD Page 4 of 4



       WHEREFORE, the United States submits that it is authorized to acquire the estate

described in the Declaration of Taking and further, is entitled to the entry of an order of immediate

possession and requests that the Court grant this motion and enter an order of possession giving

the United States immediate possession of the temporary estate described in Schedule E of the

Declaration of Taking (Docket No. 2).



                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ E. Paxton Warner
                                                      E. PAXTON WARNER
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 555957
                                                      Texas Bar No. 24003139
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Paxton.Warner@usdoj.gov
                                                      Attorney in Charge for Plaintiff




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing UNITED STATES OF AMERICA’S REPLY
TO CITY OF LAREDO’S OPPOSITION TO PLAINTIFF’S MOTION FOR ORDER OF
IMMEDIATE POSSESSION was served via email and certified mail, return receipt requested to
the City of Laredo on this 20th day of May, 2020.

                                              By:     s/ E. Paxton Warner
                                                      E. PAXTON WARNER
                                                      Assistant United States Attorney




                                             Page 4 of 4
